                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                 No. 2:18-CV-00065-D

TERNAIL BOND,                                 )
                                              )
                       Plaintiff,             )
                                              )
                       v.                     )       ORDER FOR PAYMENT OF
                                              )       ATTORNEYFEESUNDERTHE
ANDREW SAUL, 1                                )       EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security,              )
                                              )
        Defendant.                            )
~~~~~~~~~~~~~~-                               )
       Upon agreement of the parties, it is ORDERED that Defendant pay to Plaintiff$2,540.74

in attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff's counsel, Laurie L. Janus,

Kathleen Shannon Glancy, P.A., and mailed to her office at 114 South Front Street, Wilmington,

North Carolina 28401, in accordance with Plaintiff's assignment to his attorney of his right to

payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this              2.8   day of August 2019




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
